Citation Nr: 1546697	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  14-34 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a dental disorder, to include a root canal and bridge work, for compensation purposes.

2.  Entitlement to service connection for a dental disorder, to include as secondary to service-connected duodenal ulcer, for compensation purposes.

3.  Entitlement to service connection for a dental disorder for dental treatment purposes prior to April 27, 2011.
	
4.  Entitlement to service connection for a dental disorder for dental treatment purposes on and after April 27, 2011.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to August 1956.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issues on appeal, with the exception of additional VA treatment records already considered by the RO.

The Board granted service connection for tinnitus in a June 2011 decision.  On review, it is unclear if the Agency of Original Jurisdiction (AOJ) has effectuated this decision.  See, e.g., June 2012 codesheet (most recent codesheet of record).  In addition, the Veteran has raised a claim for entitlement to reimbursement for private dental expenses; however, this issue has not been adjudicated by the AOJ.  See, e.g., July 2010 written statement.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The merits of the reopened dental compensation claim and the claim for dental treatment prior to April 27, 2011 are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In March 2008 rating decision, the RO denied service connection for a dental disorder, to include a root canal and bridge work, for compensation purposes.  The Veteran was notified of the decision that same month and did not appeal or submit new and material evidence within the one-year period thereafter.

2.  The evidence received since the March 2008 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying claim.

3.  The Veteran filed his current dental claim in June 2010.  He has been in receipt of a 100 percent schedular evaluation for service-connected disabilities since April 27, 2011.


CONCLUSIONS OF LAW

1.  The March 2008 rating decision denying service connection for a dental disorder, to include a root canal and bridge work, for compensation purposes is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.201, 20.302, 20.1103 (2015).

2.  The evidence received since the March 2008 rating decision is new and material as to the claim for service connection for a dental disorder, to include a root canal and bridge work, for compensation purposes, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  On and after April 27, 2011, the criteria for service connection for a dental disorder for dental treatment purposes have been met.  38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.381, 17.161(h) (Class IV eligibility) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Request to Reopen

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  In a March 2008 rating decision, the RO denied the Veteran's claim for service connection for a dental disorder, to include a root canal and bridge work, for compensation purposes, finding that the Veteran did not have a qualifying dental disorder under 38 C.F.R. § 4.150.  The Veteran was notified of this decision, but he did not appeal it or submit new and material evidence within the one-year appeal period.  Therefore, this decision is final.  See 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

On review, the records associated with the claims file at the time of the March 2008 rating decision included VA treatment records with a problem list including temporomandibular joint (TMJ) syndrome.  See, e.g., February 2008 VA treatment record.  Nevertheless, the evidence received since this rating decision includes a June 2010 VA examination conducted one week prior to receipt of the current claim showing a finding of limitation of motion at the TMJ articulation and a diagnosis of left TMJ dysfunction, mild.  The examiner provided a negative opinion as to direct service connection; however, the opinion is without a complete rationale.  In addition, the RO later expanded the dental compensation claim to include consideration on a secondary basis.  See November 2010 notification letter.  This evidence was not previously considered by the RO, relates to an unestablished fact necessary to substantiate the claim (a current qualifying dental disorder under 38 C.F.R. § 4.150), and could reasonably substantiate the claim were it to be reopened by triggering VA's duty to assist.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for a dental disorder, to include a root canal and bridge work, for compensation purposes is reopened.

Dental Treatment

Initially, the regulation relating to service connection of dental conditions for treatment purposes was amended, effective February 29, 2012, in order to clarify existing regulatory provisions and to reflect the respective responsibilities of the Veterans Health Administration (VHA) and Veterans Benefits Administration (VBA) in determinations concerning eligibility for dental treatment.  The amended version of 38 C.F.R. § 3.381 clarifies that VBA will adjudicate a claim for service connection of a dental condition for treatment purposes after VHA determines that a veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests that VBA make a determination on relevant questions.  38 C.F.R. § 3.381(a).

In a November 2010 letter, the RO notified the Veteran that his dental treatment claim had been referred to the VHA; however, any actual determination by the VHA is not of record.  For the period on and after April 27, 2011, the decision below represents a full grant of the benefit sought on appeal for this claim.  As such, there is no prejudice to the Veteran in proceeding with adjudication at this time.  To afford the Veteran all due consideration, the claim will be remanded for initial VHA consideration for the period prior to April 27, 2011, as addressed in the remand portion of this decision.
Outpatient dental treatment may be authorized by the Chief of Dental Service for beneficiaries defined in 38 U.S.C. § 1712(b) and 38 C.F.R. § 17.93 to the extent prescribed and in accordance with the applicable classification and provisions set forth in 38 C.F.R. § 17.161.  Under 38 C.F.R. § 17.161(h) (Class IV eligibility), a veteran whose service-connected disabilities are rated at 100 percent by schedular evaluation or who are entitled to the 100 percent rate by reason of individual unemployability may be authorized any needed dental treatment.

The Veteran filed his claim in June 2010, which has been primarily based on his request for VA dental treatment and reimbursement of private dental expenses.  See, e.g., July 2010, November 2010, October 2011, and August 2012 written statements.  Again, the matter of entitlement to reimbursement of private dental expenses has been referred to the AOJ.  The record shows that the Veteran has current dental problems, including missing teeth and dental caries.  See, e.g., June 2012 VA examination.

In a March 2012 rating decision, the RO granted a 100 percent evaluation for the Veteran's service-connected psychiatric disability, effective from April 27, 2011.  This 100 percent evaluation satisfies the eligibility requirement for Class IV dental treatment from that date.  Accordingly, the Board concludes that service connection for a dental disorder for dental treatment purposes on and after April 27, 2011 is warranted.


ORDER

New and material evidence having been received, the request to reopen a claim for service connection for a dental disorder, to include a root canal and bridge work, for compensation purposes is granted.

Entitlement to service connection for a dental disorder for Class IV dental treatment purposes on and after April 27, 2011 is granted.


REMAND

First, remand is required for both claims remaining on appeal because there may be outstanding and relevant VA treatment records not associated with the claims file, as detailed in the directives below.

Second, remand is required for the dental compensation claim to obtain a clarifying VA medical opinion.  Specifically, a June 2010 VA examiner determined that the Veteran's left TMJ dysfunction was less likely as not caused by or a result of in-service event or injury; however, the examiner indicated that this determination was based on a review of the record and the contemporaneous examination, without further explanation.  The Veteran was provided additional VA dental examinations in April 2011 and June 2012.  Although the April 2011 and June 2012 VA examiners did not diagnose this disorder on examination, the June 2010 VA examination was conducted one week prior to the current appeal period.  In addition, subsequent VA treatment records show an assessment of TMJ syndrome in the active problem list.  See, e.g., March 2012 VA treatment record.  The June 2010 VA examiner also did not provide an opinion addressing secondary service connection, and the RO expanded the dental compensation claim to include consideration on a secondary basis to the service-connected duodenal ulcer.  See November 2010 notification letter.

Third, remand is required for the dental treatment claim for the period prior to April 27, 2011 because the record does not contain an eligibility determination made by the VHA.


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center(s) (VAMCs) and obtain and associate with the claims file all outstanding records of treatment.  The request for VA treatment records should include a search for any dental treatment records from the White River Junction VAMC that were forwarded to the Pasco VA Outpatient Clinic.  It is noted that these records may be available in the Vista Imaging System, but it is unclear if efforts to search that database (in addition to CAPRI) have been made.  As such, an additional attempt to obtain any such records should be made.  See November 2010 written statement (Veteran reporting contact with White River Junction VAMC clerk as to records in Vista); see also May 1993 and June 1993 VA dental appointment notices submitted by Veteran (contained in July 2010 VBMS entry).

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  After any additional records are associated with the claims file, obtain a clarifying opinion from the June 2010 VA examiner (or, if this examiner is unavailable, from another suitably qualified VA examiner) as to the etiology of any current left TMJ dysfunction.  The claims file must be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

First, the examiner must provide an opinion, in light of prior examination findings and the service and post-service evidence of record, as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left TMJ dysfunction manifested in or is otherwise related to his military service.

Second, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left TMJ dysfunction was caused or permanently aggravated by his service-connected duodenal ulcer.

In providing this additional opinion, the examiner must discuss medically known or theoretical causes of the left TMJ dysfunction and describe how the disorder generally presents or develops in most cases.  See April 2003 VA treatment record (history of symptoms and impression of TMJ syndrome); June 2010, April 2011, and June 2012 VA dental examination reports.

3.  After completing the above development, refer the remaining dental treatment claim to the appropriate VAMC to determine if the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 for the period prior to April 27, 2011.

It is noted that the Veteran has essentially alleged that he is entitled to Class III treatment.  He has contended that his inability to chew properly because of missing teeth has affected his service-connected duodenal ulcer.  See, e.g., July 2010 written statement; April 2011 VA examination report.  Although the record suggests that this claim was previously referred to the VHA (see November 2010 notification letter), any actual determination by the VHA is not of record.

4.  Regardless if the VAMC determines that the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 for the period prior to April 27, 2011 and requests VBA make a determination, adjudicate the claim.

5.  After completing the above actions, conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

6.  The case must then be reviewed by the AOJ on the basis of additional evidence.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


